Citation Nr: 0621030	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  02-14 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a compensable rating for post-operative 
residuals of a partial amputation of the right index finger.

4.  Entitlement to a compensable rating for postoperative 
residuals of sinus surgery.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2002 and April 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that granted noncompensable service connection 
for a scar on the veteran's right index finger and denied the 
veteran's claims for service connection for headaches and 
chronic sinusitis (post-operative residuals of a sinus 
surgery).  By an August 2002 rating decision, the RO granted 
noncompensable service connection for residuals of the 
veteran's sinus surgery.  By an April 2003 rating decision, 
the RO denied the veteran's claim for service connection for 
a stomach disorder.  The veteran disagreed with the ratings 
assigned for his right index finger and for the residuals of 
his sinus surgery, and this appeal ensued.  In June 2004, the 
veteran relocated to Alabama, and in June 2005, his claims 
file was transferred to the Montgomery, Alabama RO.  In 
December 2005, the veteran testified before the Board at a 
hearing that was held at the RO.

The issues of entitlement to service connection for headaches 
and entitlement to a compensable rating for postoperative 
residuals of a partial amputation of the second digit are 
addressed in the REMAND portion of the decision below, and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a 
stomach disorder, nor has any stomach disorder been related 
to his active service.
2.  The veteran's service-connected postoperative residuals 
of a sinus surgery are currently manifested by less than 
three non-incapacitating episodes of sinusitis per year.


CONCLUSIONS OF LAW

1.  A claimed stomach disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The criteria for a compensable evaluation for 
postoperative residuals of a sinus surgery have not been met 
since October 12, 2001. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Code (DC) 6514 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  

If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran's service medical records show that he was 
treated for stomach trouble on three occasions in October and 
November 1976.  In October 1976, the veteran complained that 
he had experienced stomach pain in his entire abdominal area 
for the past three weeks, that had increased with eating 
greasy foods and drinking Coke.  He denied symptoms of 
nausea, diarrhea, or constipation.  The assessment was 
gastritis from nervous stomach.  In early November 1976, the 
veteran presented to sick call with complaints of nausea, and 
reported that he had vomited three times since that morning.  
He also reported that he had a headache and had had a sore 
throat for two days.  The assessment was viral syndrome.  
Finally, in mid-November 1976, the veteran again reported to 
sick call with complaints of having had a stomach ache for 
the last three weeks.  He described a generalized "crampy" 
pain in the epigastric area of his abdomen, without nausea or 
vomiting, except when cramps were present.  The pain was 
reportedly more prominent about one hour after meals.  The 
assessment was gastritis.  On examination in March 1980, 
prior to separation from service, the veteran indicated that 
he did not have a history of frequent indigestion or stomach 
or intestinal trouble.  Examination revealed no abdominal 
abnormalities.

Because no disability of the stomach or intestines was found 
for approximately three years before separation, nor on 
examination at separation, the Board finds that there was no 
evidence of a chronic condition at separation.  The weight of 
the evidence therefore demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  In May 2004 and in December 2005, the 
veteran testified that he had received treatment for stomach 
trouble shortly after his discharge from service, but that he 
had been unable to obtain records of such treatment because 
the treating physician had retired from practice.  The 
veteran reported that another physician, Dr. Martinez, had 
taken over the practice, and that he would attempt to obtain 
records from Dr. Martinez.  The veteran, however, did not 
submit any treatment records from Dr. Martinez, or any other 
physician, showing that he was treated for stomach problems.  
Accordingly, there is no evidence of record that shows that 
the veteran has a current diagnosis of a stomach disorder.  
The Board notes that in January 2002, VA attempted to obtain 
both the veteran's authorization for the release of 
information and the address of Dr. Martinez, but no response 
from the veteran was received.  The Board reminds the veteran 
that the duty to assist is not a "one-way street."  "If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Absent evidence of a current disability, service connection 
for a stomach disorder must be denied.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  Because there is no 
evidence of a current diagnosis of a stomach disorder in this 
case, the Board finds that service connection for a stomach 
disorder is not warranted.

In recent statements in support of his claim, and in 
testimony, the veteran, his various family members, and 
coworkers have attributed his stomach disorder to service; 
however, as laypersons, the veteran, his family members, and 
coworkers are not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran, his 
family members, and his coworkers are competent to give 
evidence about what he experiences.  See e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The weight of the medical evidence demonstrates that the 
veteran does not have a current diagnosis of a stomach 
disorder.  The Board concludes that a stomach disorder was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the ratings initially assigned for his disabilities on the 
original grants of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

The veteran's service-connected postoperative residuals of 
sinus surgery have been rated under Diagnostic Code 6514 
(sinusitis, sphenoid, chronic).  Diagnostic Codes 6510 
through 6514 pertain to various types of sinusitis, each of 
which is rated pursuant to a general formula for sinusitis 
set forth in the rating schedule following Diagnostic Code 
(DC) 6514.  This general rating formula for sinusitis applies 
in all circumstances in which VA is to evaluate the severity 
of sinusitis, no matter what the particular diagnosis, and is 
the most appropriate criteria by which to assess any form of 
sinusitis.  The Board can identify nothing in the evidence to 
suggest that other diagnostic codes would be more 
appropriate, and the veteran has not requested or suggested 
that other diagnostic codes should be used.  Accordingly, the 
Board will proceed with an evaluation of the veteran's 
disability under DC 6514.

Under DC 6514, a noncompensable evaluation is warranted where 
sinusitis is detected by X-ray only.  A 10 percent disability 
rating is awarded for sinusitis manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent disability rating is 
awarded for sinusitis manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating is 
awarded for sinusitis following radical surgery with chronic 
osteomyelitis, or manifested by near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, DC 6514.

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician.  38 C.F.R. § 4.97 (2005).

In this case, there is no indication in the medical evidence 
that the veteran has experienced a sinusitis episode that 
could be described as incapacitating.   38 C.F.R. § 4.97.  At 
no time was the veteran prescribed bed rest, and there is no 
evidence that he has at any time required prolonged 
antibiotic treatment for sinusitis.  Accordingly, the veteran 
is not entitled to an increased rating on the basis of 
experiencing incapacitating episodes.

Similarly, the medical evidence does not demonstrate that the 
veteran has experienced three to six non-incapacitating 
episodes of sinusitis yearly.  Indeed, evidence received from 
the veteran's private physician shows that the veteran has 
received treatment for sinusitis once per year, at most.  
Specifically, the evidence shows that he was treated for 
sinusitis on August 17, 2000, April 23, 2003, and on January 
6, 2004.  Thus, while the report of the February 2005 VA 
examination shows complaints of numbness in the nose, left 
facial pain, nasal airway obstruction, with headaches, and 
occasional prurulent discharge or epistaxis, there is no 
indication that his complaints rise to the level contemplated 
by the diagnostic criteria, which require purulent discharge 
or crusting and pain, along with headaches three to six times 
per year.  Non-incapacitating episodes have not been shown to 
occur at the frequency stipulated in the criteria of three to 
six times per year.  Accordingly, the veteran is not entitled 
to an increased rating on the basis of experiencing the 
requisite number of non-capacitating episodes either.

In sum, the weight of the credible evidence demonstrates that 
the postoperative residuals of the veteran's sinus surgery 
have not warranted a compensable rating since October 12, 
2001, the effective date of service connection.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2001, September 
2002, and September 2005; rating decisions in June 2002, 
August 2002, and April 2003; and statements of the case in 
August 2002 and October 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 1996) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson,  19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the April 2005 supplemental statement 
of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.
ORDER

Service connection for a stomach disorder is denied.

A compensable rating for postoperative residuals of sinus 
surgery is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for headaches and for a 
compensable rating for the postoperative residuals of a 
partial amputation of the right index finger.

The veteran claims that he is entitled to service connection 
for headaches (migraine) as a result of exposure to either 
mustard gas or tear gas during chemical warfare training.  
Alternatively, he asserts that he is entitled to service 
connection for headaches (sinus) secondary to his service-
connected sinusitis condition.

On VA examination for his sinus condition in February 2005, 
the examiner noted that a CT scan was necessary to determine 
whether the veteran's headaches were related to his sinus 
condition or whether they were migraine headaches.  The 
veteran was accordingly scheduled for a CT scan, which he 
underwent in February 2005.  The results of that examination 
have been associated with the claims folder.  However, it 
does not appear that the February 2005 examiner was afforded 
an opportunity to interpret those results, and it thus 
remains unclear to the Board whether the veteran's headaches 
are of the migraine type, or whether they are associated with 
his service-connected sinusitis condition.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In order to accord the 
veteran every consideration, the Board finds that the claim 
must be remanded so that the February 2005 examiner, or other 
like specialist if he or she is unavailable, may provide an 
opinion as to the likely etiology or nature of the veteran's 
headaches.

With respect to the veteran's claim for an increased rating 
for his right index finger disability, the Board finds that 
an additional examination is in order.  The veteran was 
afforded a VA hand, thumb, and fingers examination in 
February 2005.  He reported that he had a rivet chisel 
partially amputate the second digit on his right hand during 
service.  Since that time, he had had two surgeries to remove 
calcium deposits.  He complained that he currently had 
difficulty with weakness and soreness in his right index 
finger and hand on a daily basis, which was exacerbated by 
bending and cold weather.  He reported that the finger did 
not swell, but that it was often stiff.  Prolonged use of the 
index finger led to flare ups, lasting from 10 to 15 minutes.  
Physical examination revealed a right index finger that was 
mildly enlarged when compared to the opposing hand.  There 
was noted hypertrophy on the palmar surface between the 
metacarpophalangeal and proximal interphalangeal (PIP) joint.  
The examiner noted that the flexion of the 
metacarpophalangeal joint was from 0 to 70 degrees, the 
flexion of the PIP joint was from 0 to 45 degrees, and the 
flexion of the distal interphalangeal (DIP) joint was from 0 
to 45 degrees.  Strength was 5/5 of opposition with the 
thumb.  The diagnosis was "partial amputation of the second 
digit of the right hand with resulting decrease in range of 
motion and function related to this."

The Board observes that the examiner, in stating that the 
veteran's right index finger was partially amputated, did not 
note where the finger was amputated.  Additionally, the 
examiner did not address the scar involved with the 
disability, nor did he specifically address whether the right 
index finger disability affected the functionality of other 
fingers or the hand as a whole.  The Board notes that in 
December 2005 testimony, the veteran reported that his hand 
grip was affected by his disability.  The Board finds that an 
additional examination addressing these factors is necessary 
in order to fairly decide the merits of the veteran's claim.

The veteran is currently in receipt of a noncompensable 
rating for this disability under Diagnostic Code (DC) 7805, 
which directs that scars be rated based upon limitation of 
motion of the affected part.  38 C.F.R. § 4.118, DC 7805 
(2005).  The criteria used to evaluate disabilities involving 
the skin were amended in August 2002.  See 67 Fed. Reg. 
49,590-49,599 (Jul. 31, 2002).  Diagnostic Code 7805 was not 
affected by the revision of the regulations.  However, it 
appears that DC 7804, which evaluates superficial scars based 
upon pain, may also apply in this instance.  The rating 
criteria for evaluating disabilities under this diagnostic 
code were changed in the revision of the regulations.  See 38 
C.F.R. § 4.118 (2005).  The rating authorized by the revised 
version of DC 7804 is 10 percent for a superficial scar that 
is painful on examination.  38 C.F.R. § 4.118, DC 7804 
(2005).  While the RO did consider the veteran's entitlement 
to a rating under this diagnostic code in rendering a 
decision in June 2002, it does not appear that the RO took 
the revised version of DC 7804 into consideration.  The 
August 2002 statement of the case contains a recitation of 
the old version of DC 7804 only.  The veteran's 
symptomatology should be evaluated in terms pertinent to the 
rating criteria that were in effect when the veteran filed 
his appeal, as well as the rating criteria as amended during 
the pendency of the appeal.

Additionally, the criteria pertaining to evaluating finger 
injuries were revised during the pendency of the appeal, 
effective August 30, 2002.   See 67 Fed. Reg. 48784 -48787 
(Aug. 26, 2002); 38 C.F.R. § 4.71a, DCs 5216-5230 (2002).  
Prior to August 26, 2002, the criteria for rating involved 
ankylosis.  Effective August 26, 2002, the rating criteria 
are based on limitation of motion.  38 C.F.R. § 4.71a, DCs 
5216-5230 (2002, 2005).  It does not appear that the RO 
considered either the old or new version of these criteria.  
On remand, these criteria should be considered in evaluating 
whether the veteran is entitled to an increased rating for 
his right index finger disability.

The Board also notes that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-"staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  On remand, the RO should 
consider staged ratings and explain, with applicable 
effective date regulations, any change in the evaluations 
during the appeal period.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file, or, at 
minimum, a copy of the March 2003 CT 
scan of the veteran's sinuses, to the 
VA examiner (Vidrine) who performed the 
February 2005 sinus examination in 
order that he or she may determine, as 
a result of the CT scan, whether the 
veteran's headaches are related to his 
service-connected sinusitis condition, 
or whether they are of the migraine 
variety.  If that examiner is not 
available, please forward the veteran's 
entire claims folder to a like 
specialist for an opinion addressing 
the etiology of the veteran's 
headaches, based upon a review of the 
claims folder.  The rationale for all 
opinions should be explained in detail.  

2.  Schedule the veteran for a VA skin 
examination to determine the severity 
of the scar on his right index finger.  
Clinical findings should be elicited so 
that both the old and new rating 
criteria may be applied.  See 38 C.F.R. 
§ 4.118, DCs 7801, 7804, 7805 (2002); 
38 C.F.R. § 4.118, DCs 7801, 7804, 7805 
(2005).  The examiner should address 
limitation of motion of the right index 
finger (and any other fingers) due to 
the service-connected scar, and, if 
possible, classify such limitation of 
motion as minimal, moderate, or marked.  
The examiner should also provide the 
range of motion in degrees.  The 
rationale for all opinions should be 
explained in detail.  

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
severity of his service-connected right 
index finger disability.  All signs and 
symptoms necessary for rating the right 
index finger disability under the old 
and new rating criteria for limitation 
of motion or ankylosis of the fingers, 
should be reported.  The examiner 
should indicate whether there is 
limitation of motion of the other right 
hand fingers or interference with 
overall function of the right hand as a 
result of the service-connected right 
index finger disability.  The examiner 
should report range of motion, in 
degrees, of the right index finger, and 
of any other affected right hand 
fingers, and should note any objective 
evidence of pain on motion.  The 
examiner should specifically note 
whether the veteran can bring the 
fingertips within 2 inches of the 
proximal transverse crease of the palm, 
with the fingers flexed to the extent 
possible.  The rationale for all 
opinions should be explained in detail.  

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for a headache 
disability and for an increased initial 
rating for a right index finger 
disability, with consideration as to 
the propriety of staged ratings and 
consideration of all potentially 
applicable diagnostic codes.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


